          Case 2:21-cr-00081-JHS Document 1 Filed 03/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             CRIMINAL NO,2I.

                                                     DATf, FILED:

TAUHEf,D LLOYD                                       VIOLATION:
                                                     r8 U.S.C. $ 922(gX1) and 924(e)
                                                     furossession ofa lirearm by a felon   -   I
                                                     count)
                                                     Notice of forfeiture

                                      INDICTMENT
                                         COUNT ONE

THE GRAND JURY CTIARGES THAT:

            On or about September 30, 2020, in Philadelphia, in the Eastem District   of

Pennsylvani4 defendant

                                      TAUHEED LLOYD

knowing he had previously been convicted in a court ofthe Commonwealth ofPennsylvania ofa

crime punishable by imprisonment for a term exceeding one year, krowingly possessed a

firearm, that is, a Weihrauch.357 caliber revolver, bearing serial number 1039172,loaded with

six live rounds of .357 caliber ammunition; and the firearm was in and affecting interslate and

foreign commerce.

               In violation of Title 18, United States Code, Sections 922(9)(l) and 924(e).
          Case 2:21-cr-00081-JHS Document 1 Filed 03/10/21 Page 2 of 3




                                  NOTICE OF FORFEITURE

TIIE GRAND JURY FI,'RTIIER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(9)(1), as

set forth in this indictment, defendant

                                          TAUHEED LLOYD

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of this offense, including but not limited to:

                l.     A Weihrauch .357 caliber revolver, bearing serial number 1039172 and

               2.      Six live rounds of .357 caliber ammunition.

               All pursuant to Title   18, United States Code. Section 924(d), made applicable by


Title 28 United States Code, Section 2461(c).A TRUE BILL:




                                               GRAND JURY FOREPERSON




JENI{IFER ARBITTIER                        S
Acting United States Attorney




                                                  2
                 UNITED STATES DISTRICT COURT
                       Easlern District of Pennsylvania
                              Criminsl Division


                  THE UNITED STATES OF AMERICA
                                           vs.

                             TAUHEED LLOYD


                                INI)IC]'MtJN'I'

                                       Counts

l8 U.S.C. g 922(e)0)   and 924(e) (possession       ofa firearm by a felon - I count)
                              Notice of forleiture




                                       f'oreman

                                                           h
               Filed in open courl lhi.              lo+
                       o      i'ca           D)

                                            Clerk
                                                                                        Case 2:21-cr-00081-JHS Document 1 Filed 03/10/21 Page 3 of 3




                               Bail,   (
